Citation Nr: 0300879	
Decision Date: 01/15/03    Archive Date: 01/28/03

DOCKET NO.  01-09 157	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to an increased evaluation for inactive 
pulmonary tuberculosis (PTB) with bilateral pleural 
calcifications secondary to pneumothorax therapy for 
treatment of active PTB, currently evaluated as 30 percent 
disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and L.F.


ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel


INTRODUCTION

The veteran served on active duty from January 1944 to 
November 1946.  

This appeal arises from a rating October 2000 decision of 
the Department of Veterans Affairs (VA) Regional Office 
(RO) in Pittsburgh, Pennsylvania, which granted an 
increased rating to 30 percent for the residuals of PTB.  


FINDINGS OF FACT

1.  In April 1948 the veteran's PTB was diagnosed as far 
advanced.  

2.  The veteran's PTB was determined to be arrested in 
January 1952.  

3.  VA Pulmonary function tests in April 2000 revealed a 
vital capacity of 3.61, which was 79 percent of predicted.  
Following bronchodilator, the value was 3.64 or 80 percent 
of predicted with a change of 1 percent.  The FEV1 to FVC 
ratio was 61 percent pre-bronchodilator and 60 percent 
post-bronchodilator.  The DLCO was 9.5 or 49 percent of 
predicted.  


CONCLUSION OF LAW

The criteria for the assignment of a 60 percent rating for 
residuals of PTB have been met.  38 U.S.C.A. §§ 1110, 1155 
(West 1991); 38 C.F.R. § 4.97, Diagnostic Codes 6721-24, 
6845 (2002).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

During the pendency of the appellant's appeal, the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000) (VCAA) became effective.  This 
liberalizing legislation is applicable to the appellant's 
claim.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991).  It essentially eliminates the requirement that a 
claimant submit evidence of a well-grounded claim, and 
provides that VA will assist a claimant in obtaining 
evidence necessary to substantiate a claim but is not 
required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid 
in substantiating the claim.

The Board is satisfied that all relevant facts have been 
properly developed, and no further assistance to the 
veteran is required to comply with the duty to assist the 
veteran mandated by 38 U.S.C. § 5103A.  See Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 
Stat. 2096 (2000).  In this connection, it is apparent 
that the RO notified the claimant and his representative 
of the medical evidence needed to substantiate the claim 
in the statement of the case.  The VA examination and 
diagnostic procedures, particularly the pulmonary function 
test, which evaluated the status of the veteran's 
disability, are adequate for rating purposes.  At his 
hearing in October 2002 the veteran stated it had been two 
years since his chest had been examined.  The veteran also 
testified he had been found totally disabled by Social 
Security in 1975 and when he turned 65 began receiving 
retirement benefits.  The RO did not obtain the veteran's 
Social Security records.  In this case where the issue is 
the current rating of the veteran's disability any records 
of findings noted over 25 years ago would be of little 
probative value in assessing the current severity of the 
veteran's service connected disability.  Particularly 
since there is no dispute as to the date the veteran's PTB 
became inactive.  The Board also noted that the VA 
examiner in April 2000 had access to the veteran's medical 
records and referred to them in his report.  

The RO sent the veteran letters in February 2000, March 
2000 and May 2000 informing him of the evidence they were 
obtaining to support his claim.  As such, the veteran was 
kept apprised of what he must show to prevail in his 
claim, what information and evidence he was responsible 
for, and what evidence VA must secure.  Therefore, there 
is no further duty to notify.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

The Board finds that, in the circumstances of this case, 
any additional development or notification would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law 
does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in 
a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the claimant); Sabonis, supra (remands 
which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
claimant are to be avoided); Wensch v. Principi, 15 Vet. 
App. 362, 368 (2001) (when there is extensive factual 
development in a case, reflected both in the record on 
appeal and the Board's decision, which indicates no 
reasonable possibility that any further assistance would 
aid the appellant in substantiating his claim, this Court 
has concluded that the VCAA does not apply).  Thus, the 
Board finds that the duty to assist and duty to notify 
provisions of the VCAA have been fulfilled, to include the 
revised regulatory provisions of 38 C.F.R. § 3.159.  No 
additional assistance or notification to the veteran is 
required based on the facts of the instant case.

It does not appear that the RO referred to the explicit 
provisions of the law and regulations implementing VCAA 
when it adjudicated the case below.  However, for the 
reasons stated above, the Board has found that VA's duties 
under the VCAA have been fulfilled.  Further, the RO 
considered all of the relevant evidence of record and all 
of the applicable law and regulations when it adjudicated 
the claim, and the Board will do the same.  As such, there 
has been no prejudice to the veteran that would warrant a 
remand, and the veteran's procedural rights have not been 
abridged.  Bernard v. Brown, 4 Vet. App. 384 (1993).

Legal Criteria

In evaluating the severity of a particular disability, it 
is essential to consider its history.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. §§ 4.1 and 
4.2.  

However, where entitlement to compensation has already 
been established and an increase in the disability rating 
is at issue, the present level of disability is of primary 
concern.  Although a rating specialist is directed to 
review the recorded history of a disability in order to 
make a more accurate evaluation, see 38 C.F.R. § 4.2, the 
regulations do not give past medical reports precedence 
over current findings.  Francisco v. Brown, 7 Vet. App. 55 
(1994).  

Disability evaluations, in general, are intended to 
compensate for the average impairment of earning capacity 
resulting from service-connected disability.  They are 
primarily determined by comparing objective clinical 
findings with the criteria set forth in the rating 
schedule.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  

The criteria for rating PTB is determined by the date on 
which the veteran became entitled.  As the veteran was 
granted service connection for PTB in December 1946 the 
appropriate Diagnostic Code is 6721, based on entitlement 
on August 19, 1968, for far advanced, inactive 
tuberculosis.  The General Rating Formula for Inactive 
PTB: for two years after the date of inactivity, following 
active tuberculosis, which was clinically identified 
during service or subsequently provides a 100 percent 
rating.  Thereafter for four years, or in any event, to 
six years after the date of inactivity a 50 percent rating 
is provided.  Thereafter, for five years, to eleven years 
after the date of inactivity a 30 percent rating is 
provided.  Following far advanced lesions diagnosed at any 
time when the disease process was active a minimum 30 
percent rating is provided.  Following moderately advanced 
lesions, provided there is continued disability, 
emphysema, dyspnea on exertion, impairment of health, etc, 
a 20 percent rating is assigned.  Otherwise a 
noncompensable rating is provided.  38 C.F.R. § 4.97, 
Diagnostic Code 6721-6724 (2002).  

Note (2): The graduated 50-percent and 30 percent ratings 
and the permanent 30 percent and 20 percent ratings for 
inactive PTB are not to be combined with ratings for other 
respiratory disabilities.
  

Residuals of chronic, inactive pulmonary tuberculosis may 
be rated as restrictive lung disease (Diagnostic Codes 
6840 through 6845), which provide: FEV-1 less than 40 
percent for predicted value, or; the ratio of Forced 
Expiratory Volume in one second to Forced Vital Capacity 
(FEV-1/FVC) less than 40 percent or; Diffusion Capacity of 
the Lung for Carbon Monoxide by the Single Breath Method 
(DLCO (SB)) less than 40-percent predicted, or; maximum 
exercise capacity less than 15ml/kg/min oxygen consumption 
(with cardiac or respiratory limitation), or; cor 
pulmonale (right heart failure), or; right ventricular 
hypertrophy, or; pulmonary hypertension (shown by Echo or 
cardiac catheterization), or; episode(s) of acute 
respiratory failure, or; requires outpatient oxygen 
therapy is rated as 100 percent disabling.  

FEV-1 of 40 to 55-percent predicted, or; FEV-1/FVC of 40 
to 55 percent, or DLCO (SB) of 40 to 55 percent predicted, 
or maximum oxygen consumption of 15 or 20 ml/kg/min (with 
cardiorespiratory limit) is rated as 60 percent disabling.  
FEV-1 of 56 to 70 percent predicted, or; FEV-1/FVC of 56 
to 70 percent, or DLCO (SB) of 56- to 65-percent predicted 
is rated as 30 percent disabling.  
FEV-1 of 71- to 80 percent predicted, or; FEV-1/FVC of 71 
to 80 percent, or DLCO (SB) of 66- to 80-percent predicted 
is rated as 10 percent disabling.  Or rated primary 
disorder.  38 C.F.R. § 4.97, Diagnostic Codes 6840-6845 
(2002).  


Analysis

On service separation examination the veteran was found to 
have pulmonary tuberculosis.  He was hospitalized for 
treatment until his release in November 1946.  The veteran 
filed a claim for service connection for tuberculosis in 
December 1946.  Service connection was granted in a 
December 1946 rating decision.  A 100 percent rating was 
assigned for active moderately advanced PTB.  

In January 1952 the RO asked the Chief Medical Officer for 
a certificate of activity or inactivity of the disease.  
The Chief of the Tuberculosis Department responded in 
January 1952 that in his opinion the diagnosis was chronic 
pulmonary tuberculosis, moderately advanced, re-infective 
type, bilateral pneumothorax arrested.  

The RO sent the veteran a letter in February 1952.  The 
letter informed the veteran that his PTB had been 
determined to be inactive as of February 1952.  As a 
result it was proposed that his disability rating be 
reduced to reflect that his PTB was now inactive.  A 
September 1952 rating decision effectuated the change in 
the rating from active to inactive PTB with projected 
decreases in the rating based on the number of years since 
the disease was determined to be inactive.  The veteran 
appealed that decision to the Board.  In May 1953 the 
Board issued a decision finding the veteran's PTB was 
appropriately rated under the criteria for arrested rather 
than active PTB.  An August 1957 rating decision reveals 
the rating for PTB was to be decreased in February 1963 to 
zero.  

A March 1985 VA examination report reveals the veteran 
stated that in January 1984 he was seen at the Oakland VA 
Medical Center.  A chest X-ray and sputum study performed 
at that facility were found to be compatible with active 
tuberculosis.  The assessment was pulmonary tuberculosis, 
reactivated in January of 1984.  Chest X-ray and sputum 
for acid fast bacilli times three were ordered.  The 
physician noted the activity of the disease would be 
determined by the result of the sputum cultures.  A note 
that "no clinical evidence" of the assessment of pulmonary 
tuberculosis reactivated was written in pencil with an 
arrow to the original assessment of active PTB.  Included 
as part of the examination report are the results of a 
March 1985 VA chest X-ray and three sputum tests.  The 
chest X-ray noted left apical pleural thickening, chronic 
obstructive pulmonary disease and no other change.  The 
sputum tests were all stamped "smear negative AFB, culture 
processed."  

The RO later obtained the veteran's records of 
hospitalization in December 1983 which revealed that an 
outpatient culture was reportedly positive for a 
microbacterium of type unknown.  During hospitalization 
three acid fast bacilli (AFB) cultures were obtained from 
sputum samples and were all negative.  Further evaluation 
of the outpatient culture that was reportedly positive  
for mycobacterium turned out to be positive, not for an 
atypical mycobacterium, but for a Nocardia species which 
was probably normal floral for the veteran and not a 
pathogenic organism.  The physicians treating the patient 
and an Infectious disease consult determined that the 
veteran should be treated as someone who had old 
tuberculosis which was not active, but who had never 
received proper chemotherapy.  He was placed on INH and 
Pyridoxine for one year.  

The veteran filed a claim for a re-evaluation of his 
inactive pulmonary tuberculosis in February 2000.  The RO 
wrote the veteran a letter in February 2000 and included a 
brochure which explained the process of obtaining evidence 
to support his claim.  

In March 2000 the veteran wrote the RO that he was 
requesting his records be corrected to restore his rating 
to 100 percent.  He asserted that he was okayed to seek 
gainful employment in 1955 with the understanding that 
should his condition prevent him from working his 
disability compensation would be restored to 100 percent 
for life.  The veteran also asserted that his smoking 
which began in service had a bearing on his condition.  

In March 2000 the RO wrote the veteran a letter explaining 
that a VA examination of the veteran was being arranged to 
determine the current level of his disability.  A VA 
examination was performed in April 2000.  The veteran gave 
a history of having been found to have active PTB just 
prior to his discharge.  He was treated with chronic 
pneumothorax therapy, which appeared to arrest his PTB.  
He also received a nine month course of INH in the early 
1950's.  As far as he knew his PTB had been arrested since 
that time.  He continued to have abnormal lung function 
due to his residuals from the PTB.  He complained of 
chronic fatigue.  He spent up to 20 hours in bed.  He had 
become weak due to lack of exercise.  

Approximately, one year previously the veteran had a 
myocardial infarction and was treated with angioplasty 
with good results.  The veteran had smoked for 55 years.  
Examination revealed the veteran oxygen saturations were 
94 percent on room air.  The chest had dullness to 
percussion over the lateral chest wall, bilaterally, up to 
the lower two thirds of the lung fields.  Auscultation 
revealed somewhat diminished breath sounds over the 
posterior and lateral chest fields.  There were moist 
inspiratory rales at the right lung base.  

Pulmonary function tests revealed a vital capacity of 
3.61, which was 79 percent of predicted.  Following 
bronchodilator, the value was 3.64 or 80 percent of 
predicted with a change of 1 percent.  The FEV1 to FVC 
ratio was 61 percent pre-bronchodilator and 60 percent 
post-bronchodilator.  The DLCO was 9.5 or 49 percent of 
predicted.  Review of computed tomography (CT) scans and 
plain films of the chest, the most recent being 1997, 
revealed extensive pleural calcification, bilaterally, 
more notable on the left than the right.  On the CT scan 
from 1994 there were some paraseptal emphysema changes 
with some streaking scarring, but overall the lung 
parenchyma were reasonably well maintained.  There was no 
evidence of distinct interstitial lung disease.  The 
impressions were inactive pulmonary tuberculosis, 
bilateral pleural calcifications, secondary to 
pneumothorax therapy for treatment of active PTB, and 
combined obstructive and restrictive lung disease.  The 
restrictive component most likely was related to his 
pleural calcification.  The obstructive component was more 
than likely related to his very heavy cigarette smoking.  
The VA examiner noted it is very unusual for tuberculosis 
to produce obstructive airways disease.  It usually 
appeared in the setting of severe parenchymal lung 
disease, which was not present on X-rays as recent as 
1997.  Overall, the VA examiner rated his obstructive and 
restrictive lung disease as mild.  There were no old 
pulmonary function studies available for comparison.  

The RO in an October 2000 rating decision granted an 
increased rating to 30 percent for the veteran's service-
connected inactive PTB with bilateral pleural 
calcifications.  

After receiving notification of that decision the veteran 
wrote the RO in October 2000 and again stated he should be 
granted a total 100  percent disability rating.  He 
contended that Social Security had found him to be totally 
disabled and that he was receiving a payment from his VA 
insurance that was based on total disability.  The veteran 
stated he found gainful employment until 1973 when his 
condition prevented him working.  He was awarded total 
disability from the Social Security Administration which 
continued until he was age 65 and then was turned over to 
retirement.  

The veteran and L.F. testified at a hearing before the 
undersigned Member of the Board in October 2002.  The 
veteran stated he stopped working in 1975.  He was too 
fatigued to be able to work.  (T-4)  He rested for 10 or 
twenty minutes before taking the breathing tests at his 
examination.  The veteran was awarded total disability 
from Social Security in 1974 which continued until he was 
65 and took retirement benefits.  (T-5).  The veteran used 
inhalers.  The last examination of his chest was about two 
years ago.  (T-6).  The veteran's daughter, L.F., she 
remembered her father as always being in and out of the 
hospital and laying on the couch.  He was too tired and 
did not feel well.  (T-6).  


Analysis  

The regulations provide that PTB is rated based on the 
date of entitlement, whether the disease is active or 
inactive, the length of time since it was active or its 
residuals.  38 C.F.R. § 4.97, Diagnostic Code 6721, 6730 
(2002).  

The Board first considered the criteria for rating PTB.  
The appropriate Diagnostic Code in this instance is 
Diagnostic Code 6721.  The veteran was entitled to service 
connection for PTB in 1946 and was therefore entitled as 
of August 1968.  The veteran's PTB was diagnosed as 
inactive in January 1952 and in April 1948 his PTB was 
diagnosed as far advanced.  The appropriate Diagnostic 
Code is 6721 for rating far advanced, inactive, chronic 
PTB.  The criteria provide a 30 percent rating when 
inactive PTB has been diagnosed at any time as far 
advanced.  The criteria provide a minimum rating of 30 
percent under those circumstances.  

The RO granted an increased evaluation to 30 percent under 
Code 6845 in October 2000.  The veteran is seeking a 
higher rating.  A higher rating than 30 percent for PTB 
under Diagnostic Code 6721 requires the disease was only 
inactive for only four to six years.  The evidence of 
record demonstrates that the veteran's PTB was diagnosed 
as arrested in January 1952.  That is more than four to 
six years.  A higher rating based on Diagnostic Code 6721 
is not warranted.  

PTB may also be rated based on residuals.  The VA examiner 
in April 2000 diagnosed inactive PTB, with bilateral 
pleural calcifications, secondary to pneumothorax therapy 
for treatment of active PTB.  He later stated that the 
restrictive component of the veteran's respiratory 
impairment was most likely related to his pleural 
calcification.  For that reason the Board has rated his 
residuals under the diagnostic codes for restrictive lung 
disease, specifically Diagnostic Code 6845 for rating 
chronic pleural effusion or fibrosis.  The criteria for 
rating restrictive lung disease is based on the objective 
findings on Pulmonary Function tests.  As part of his VA 
examination in April 2000 a Pulmonary Function test was 
performed.  Although the veteran has a FEV1 to FVC ratio 
of 61 percent which only meets the criteria for a 30 
percent rating under Diagnostic Code 6845, his DLCO was 
only 49 percent of predicted which meets the criteria for 
a higher rating of 60 percent.  A careful reading of the 
criteria reveals the individual criteria are connected by 
the word "or" which clearly indicates that only one of the 
findings is required to meet the criteria for a 60 percent 
rating.  Based on the DLCO which was only 49 percent of 
the predicted value, and the criteria which provide that 
DLCO results between 40 and 55 percent are rated as 60 
percent disabling the Board has concluded that a higher 
rating of 60 percent is warranted for the veteran's 
residuals of PTB.  

The Board also considered whether or not a higher rating 
to 100 percent was for application.  The evidence 
demonstrates that results of the Pulmonary function test 
do not meet the criteria for a 100 percent rating.  The 
veterans ratio of Forced Expiratory Volume was greater 
than 40 percent, it was 61 percent.  His DLCO was greater 
than 40 percent predicted, it was 49 percent.  The veteran 
has arteriosclerotic heart disease which was treated with 
angioplasty, but none of the listed cardiac disorders 
included in the criteria for a 100 percent rating.  The VA 
examination in April 2000 did not find cor pulmonale, 
right ventricular hypertrophy or pulmonary hypertension.  
The veteran testified he was on inhalers when questioned 
about medications he was taking, he did not indicate he 
required outpatient oxygen therapy.  There is no 
indication the veteran has experienced any acute 
respiratory failure.  When asked at the hearing when he 
was last examined for his chest condition he indicated it 
was two years previously.  The evidence does not 
demonstrate that the criteria for an evaluation in excess 
of 60 percent for residuals of PTB have been met.  

It is clear the 60 percent rating for residuals of PTB may 
not be combined with the rating for inactive PTB.  The 
note following the General Rating Formula for Inactive 
Pulmonary Tuberculosis states that 30 percent rating for 
inactive PTB is not to be combined with ratings for other 
respiratory disabilities.  In addition, the last sentence 
following the rating criteria for restrictive lung disease 
is "Or rate primary disorder."  For that reason a 60 
percent rating alone based on 38 C.F.R. § 4.97, Diagnostic 
Code 6845 may be assigned in this instance.  

The veteran has repeatedly requested that his 100 percent 
rating for PTB be restored.  A review of the records 
revealed that when his PTB was re-evaluated based on the 
February 1952 finding that his PTB was inactive the 
veteran appealed that decision to the Board.  In May 1953 
the Board found the change in diagnosis was sufficient 
basis for the gradual reduction of his benefits based on 
the finding of inactivity of PTB.  For that reason the 
issue is not currently in appellate status.  

The evidence supports the grant of an increased rating to 
60 percent for the veteran's residuals of PTB.  38 C.F.R. 
§ 4.97, Diagnostic Code 6845. The benefit of the doubt has 
been resolved in the veteran's favor. 38 U.S.C.A. § 5107. 


ORDER

An increased rating to 60 percent for inactive pulmonary 
tuberculosis (PTB) with bilateral pleural calcifications 
is granted, subject to law and regulations governing the 
award of monetary benefits.  




		
	WAYNE M. BRAEUER 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

